EXHIBIT 10.30

SUMMARY OF DIRECTOR COMPENSATION

Effective April 1, 2012, non-employee directors receive the following cash
compensation for service on the Boards of Directors of Hudson City Bancorp, Inc.
and Hudson City Savings Bank and the respective Board committees:

 

Non-Employee Board Member Compensation

  

Annual Retainer

   $ 50,000   

Meeting Fee

     1,500   

Lead Independent Director Compensation

  

Additional Annual Retainer

     25,000   

Non-Employee Committee Member Compensation

  

Meeting Fee

     1,500   

Committee Chair Additional Annual Retainers

  

Audit Committee

     15,000   

Compensation Committee

     15,000   

Nominating & Governance Committee

     10,000   

Risk Committee

   $ 15,000   

The cash compensation described above represents combined compensation for
non-employee directors’ service to both Hudson City Bancorp, Inc. and Hudson
City Savings Bank. Compensation is paid by the Bank and Hudson City Bancorp,
Inc. reimburses the Bank for a part of the compensation paid to each director
that is proportionate to the amount of time which he or she devotes to the
performance of services for the Company. A single fee is paid when the Company
and the Bank hold joint board or committee meetings. The lead independent
director receives the same fees as other non-employee directors for attendance
at meetings of the Board of Directors, committee meetings and executive sessions
of the independent directors.